         Case 1:18-cv-10225-MLW Document 162-1 Filed 10/03/18 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )


                            JOINT STATEMENT PURSUANT TO
                        FED. R. CIV. P. 26(f) AND LOCAL RULE 16.1(d)

         Pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 16.1(d), Petitioners

Lilian Calderon and Luis Gordillo, Lucimar De Souza and Sergio Francisco, Oscar Rivas and

Celina Rivera Rivas, Sandro de Souza and Carmen Sanchez, and Deng Gao and Amy Chen

(collectively, “Petitioners”), on behalf of themselves and all others similarly situated, and

Respondents Kirstjen M. Nielsen, Thomas Homan, Todd M. Lyons, 1 Yolanda Smith, Stephen

W. Tompkins, and Donald J. Trump (collectively, “Respondents”), in their official capacities,

submit this Joint Statement. Pursuant to the Court’s September 21, 2018 Order (ECF No. 160), a

scheduling conference has been set for October 9, 2018.




1
    Mr. Lyons is being substituted pursuant to Federal Rule of Civil Procedure 25(d).
       Case 1:18-cv-10225-MLW Document 162-1 Filed 10/03/18 Page 2 of 7



I.     SETTLEMENT PROPOSALS

       The parties began discussing settlement on May 24, 2018. Petitioners further presented

to Respondents a written settlement request on October 1, 2018. See Local Rule 16.1(c). 2

II.    PROPOSED PRETRIAL SCHEDULE

       Petitioners propose the following schedule:

                         Event                        Petitioners’ Proposed Deadline

         Respondents’ supplemental briefing        October 24, 2018
         on class certification, including when
         a petitioner’s right to have ICE
         consider the pursuit of a provisional
         waiver before ordering removal vests

         Petitioners’ responsive supplemental      November 7, 2018
         briefing on class certification,
         including when a petitioner’s right to
         have ICE consider the pursuit of a
         provisional waiver before ordering
         removal vests

         Hearing on class certification,           At the Court’s convenience
         including when a petitioner’s right to
         have ICE consider the pursuit of a
         provisional waiver before ordering
         removal vests

         Amendments to the pleadings               January 21, 2019

         Close of fact discovery                   February 5, 2019 (4 months after the
                                                   Rule 26(f) Conference)

         Status Conference                         February 12, 2019. No Rule 56
                                                   motions are to be filed prior to the
                                                   status conference without leave of
                                                   court.




2
  Petitioners presented the formal written offer required under L.R. 16.1(c) before the parties’
scheduling conference. However, they were unable to present the written offer 14 days prior to
the scheduling conference.


                                                  2
          Case 1:18-cv-10225-MLW Document 162-1 Filed 10/03/18 Page 3 of 7



Respondents propose the following schedule, the reasons for which are stated in the October 3,
2018 Joint Report:

       A. Answer:

               a. October 16, 2018

       B. Briefing on When the Right to Have the Provision Waiver Process Considered Vests
          (“Vesting Issue”):

               a. Respondents’ Brief: October 24, 2018

               b. Petitioners’ Brief: November 7, 2018

               c. Hearing: At the Court’s convenience.

       C. Supplemental Briefing on the Motion for Class Certification:

               a. Petitioners’ Brief: Two weeks after the Vesting Issue is decided.

               b. Respondents’ Brief: Two weeks after Petitioners’ brief is submitted.

               c. Petitioners’ Reply: One week after Respondents’ brief is filed.

       D. Discovery: Respondents propose that the parties should meet and confer on whether they

          can agree on a targeted and limited scope of discovery and report to the Court by

          November 7, 2018, on whether the parties have reached agreement and, if necessary,

          propose a schedule to brief whether Petitioners can establish that there is good cause for

          additional discovery.


III.      SCOPE OF DISCOVERY

          A.      Subject on Which Discovery May Be Needed

Petitioners Statement:

          Petitioners received limited expedited discovery pursuant to this Court’s July 16, 2018

Order regarding (i) certain policies of the ICE Boston Field Office in 2018, (ii) the identity and

status of those arrested at I-130 interviews while pursuing provisional waivers in 2018, and

(iii) the reasons Petitioner Lucimar De Souza was given a notice to depart on June 12, 2018.


                                                   3
       Case 1:18-cv-10225-MLW Document 162-1 Filed 10/03/18 Page 4 of 7



ECF No. 117. On August 27, 2018, this Court denied Respondents’ motion to dismiss. ECF

Nos. 152 & 159. Petitioners now anticipate the need for the following discovery relevant to the

claims in their Amended Class Action Complaint. ECF No. 27.

       Petitioners intend to serve a first set of requests for production of documents and

interrogatories seeking information regarding, among other things: (i) Respondents’ targeting,

arrest, detention, and/or removal of persons availing themselves of the provisional waiver

process; (ii) the extent to which Respondents take into account the provisional waiver process in

connection with the targeting, arrest, detention, and/or removal of noncitizens; (iii) what

instruction or training is provided on how the provisional waiver is being assessed as a criterion

for removal or detention determinations; (iv) the cases in which ICE took participation in the

provisional waiver process into account for removal or detention determinations; and (v) the

outcome of such cases.

       Petitioners anticipate the need for further discovery regarding: (vi) Respondents’

handling of individuals who were pursuing provisional waivers since the August 2016

provisional waiver regulations went into effect in, including the detention and removal of

individuals seeking lawful status under the regulations; (vii) the reasons and impact of

Respondents’ conduct; (viii) the adjudicative process for I-130s, I-212s, and I-601s; and

(ix) USCIS’s involvement in arrests made at I-130 interviews or elsewhere. Petitioners do not

anticipate that phased discovery would be helpful.

Respondents Statement:

       As stated in the joint report, Respondents contend that additional discovery is not

warranted in this habeas action. Nonetheless, Respondents submit that the parties should meet

and confer on whether they can agree on a targeted and limited scope of discovery and report to




                                                 4
       Case 1:18-cv-10225-MLW Document 162-1 Filed 10/03/18 Page 5 of 7



the Court by November 7, 2018, on whether the parties have reached agreement and, if

necessary, propose a schedule to brief whether Petitioners can establish that there is good cause

for additional discovery.

       B.      Electronically Stored Information (ESI)

       The parties agree to retain and preserve all electronically stored information relevant to

Petitioners’ claims, and represent that individuals likely to have relevant information have been

instructed to preserve such information. The parties agree to discuss the form(s) in which

electronically stored information should be produced, and to present any unresolved

disagreements regarding ESI to the Court.

       C.      Claims of Privilege/Confidentiality

       The parties anticipate discussing claims of privilege or confidentiality, including the

extent of the deliberative process protection. The parties intend to attempt to resolve such

disagreements and seek court intervention only if necessary.

       D.      Discovery Event Limitations

       Petitioners agree to the number of discovery events and their scope as described in Local

Rule 26.1(c), i.e., 10 depositions, 25 interrogatories, 25 requests for admissions, and 2 separate

sets of requests for production. As noted above, Respondents contend that any additional

discovery is not warranted in this habeas action and note that the broad discovery provisions of

the Federal Rules of Civil Procedure are not applicable in habeas proceedings. Accordingly, to

the extent the Court finds that Petitioners establish good cause for additional discovery in this

case, Respondents request that the Court significantly narrow and limit the scope of such

discovery.

       E.      Protective Order




                                                 5
       Case 1:18-cv-10225-MLW Document 162-1 Filed 10/03/18 Page 6 of 7



       The Protective Order entered on July 18, 2018 (ECF No. 119) applied to the discovery

Respondents produced in response to the Court’s July 16, 2018 Order (ECF No. 117).

Petitioners anticipate the further production of information, documents, and things that may

contain sensitive, and/or confidential information. Before any such production, the parties will

confer about the need for a stipulated Protective Order, to be filed with the Court, that will

include procedures for filing documents under seal, if necessary.

V.     SERVICE

       The parties have agreed that service of papers not filed with the Court may be

accomplished by electronic means pursuant to Fed. R. Civ. P. 5(b)(2)(E).

VI.    CERTIFICATIONS

       Petitioners will file certifications pursuant to Local Rule 16.1(d)(3) prior to the October

9, 2018 scheduling conference.




                                                  6
  Case 1:18-cv-10225-MLW Document 162-1 Filed 10/03/18 Page 7 of 7



      Respectfully submitted this 3rd day of October, 2018.



Counsel for the Respondents                   Counsel for the Petitioners

JOSEPH H. HUNT                             /s/ Kevin S. Prussia
Assistant Attorney General                 Kevin S. Prussia (BBO # 666813)
                                           Michaela P. Sewall (BBO # 683182)
WILLIAM C. PEACHEY                         Jonathan A. Cox (BBO # 687810)
Director                                   Stephen Provazza (BBO # 691159)
Office of Immigration Litigation           Colleen M. McCullough (BBO # 696455)
                                           WILMER CUTLER PICKERING
MONIQUE T. PEOPLES                           HALE AND DORR LLP
Senior Litigation Counsel                  60 State Street
                                           Boston, MA 02109
/s/Mary L. Larakers                        Telephone: (617) 526-6000
MARY L. LARAKERS                           Facsimile: (617) 526-5000
(Texas Bar # 24093943)                     kevin.prussia@wilmerhale.com
Trial Attorney                             michaela.sewall@wilmerhale.com
U.S. Department of Justice, Civil Division jonathan.cox@wilmerhale.com
Office of Immigration Litigation,          stephen.provazza@wilmerhale.com
District Court Section
P.O. Box 868, Ben Franklin Station         Matthew R. Segal (BBO # 654489)
Washington, DC 20044                       Adriana Lafaille (BBO # 680210)
(202) 353-4419                             AMERICAN CIVIL LIBERTIES UNION
(202) 305-7000 (facsimile)                 FOUNDATION OF MASSACHUSETTS, INC.
mary.l.larakers@usdoj.gov                  211 Congress Street
                                           Boston, MA 02110
EVE A. PIEMONTE, BBO No. 628883            (617) 482-3170
Assistant United States Attorney
United States Attorney’s Office            Kathleen M. Gillespie (BBO # 661315)
1 Courthouse Way, Suite 9200               Attorney at Law
Boston, MA 02210                           6 White Pine Lane
(617) 748-3100                             Lexington, MA 02421
Eve.Piemonte@usdoj.gov                     (339) 970-9283




                                          7
